DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 13, 2022.  In particular, claim 1 which has been amended with a pH limitation and claim 26 which has been amended to delineate the type of rust inhibitor.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 18-21, 25-26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 6,274,661) in view of Andou et al (US 5,017,029).
Regarding claims 1-2 and 21, Chen teaches a binder composition comprising a rust inhibitor (Abstract), a carboxyl group polymer which can be a homopolymer of polyacrylic acid (page 5, line 19-20) and therefore, the percentage of structural units containing a carboxyl group to the total structural units is 100%.  The binder composition is an aqueous solution (col. 5, lines 25-35).  Chen teaches that the pH ranges from 2.5 to 5 (col 5, lines 25-35).
Chen teaches that the rust inhibitor can be a thiourea or other similar sulfur compounds (col. 4, lines 50-60), however, fails to teach a thiazole or thiadiazole based rust inhibitor.
Andou teaches that known corrosion suppressors include thiourea and thiazole compounds which incorporates both sulfur and nitrogen atoms (Abstract).
In view of Andou's recognition that thiourea and thiazole compounds are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute one with the other and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claims 18-20, Chen teaches that the rust inhibitor is present in the amount from 100 to 100,000 ppm (col. 4, lines 60-65).
Regarding claim 25, Chen teaches that the molecular weight of the polymer is 2000 or 6000 (Examples).
Regarding claims 26 and 31, Chen teaches a binder composition comprising a rust inhibitor (Abstract), a carboxyl group polymer which can be a homopolymer of polyacrylic acid (Examples) and therefore, the percentage of structural units containing a carboxyl group to the total structural units is 100%.  The binder composition is an aqueous solution (col. 5, lines 25-35).  Chen teaches that the polymer in the binder composition is 70 to 99.999% of the total solid content (Binder B).
Chen teaches that the rust inhibitor can be a thiourea or other similar sulfur compounds (col. 4, lines 50-60), however, fails to teach a thiazole or thiadiazole based rust inhibitor.
Andou teaches that known corrosion suppressors include thiourea and thiazole compounds which incorporates both sulfur and nitrogen atoms (Abstract).
In view of Andou's recognition that thiourea and thiazole compounds are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute one with the other and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 28, Chen teaches that the pH ranges from 2.5 to 5 (col 5, lines 25-35).
Regarding claim 29, Chen teaches that the molecular weight of the polymer is 2000 or 6000 (Examples).
Regarding claim 30, Chen teaches that the rust inhibitor is present in the amount from 100 to 100,000 ppm (col. 4, lines 60-65).
Claim(s) 1-2, 4-5, 21-22, 25-26, 28-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake et al (US 2012/0064323) in view of Tokida et al (JP 05-214273, please refer to machine translation for mapping).
Regarding claims 1-2 and 21-22, Shoemake teaches a binder composition (Abstract) comprising a first copolymer which is a carboxyl group containing polymer in which a major amount (greater than 50%) contains a carboxyl group (such as maleic acid) ([0016]) and wherein the binder is an aqueous solution ([0057]) with a pH of 3 to 12 ([0057]).
Shoemake teaches that various additives can be added to the binder composition ([0073]), however, fails to teach the addition of anticorrosion agent.
Tokida teaches a binder composition (page 1) which comprises a rust inhibitor such as a thiazole or thiadiazole compound (page 4). Tokida teaches a binder which has carboxyl groups (page 3). These have a nitrogen in the molecule.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the thiazole or thiadiazole compound of Tokida as the additive of Shoemake. One would have been motivated to do so in order to receive the expected benefit of providing a uniform corrosion layer and improving adhesion to the substrate (Tokida, page 3).
Regarding claims 4-5, Shoemake teaches that the carboxyl group containing polymer further has a hydroxyl group such as when the monomers hydroxyethyl acrylate (which is a hydroxyl group containing alkyl acrylate) is incorporated into the polymer ([0016]).
Regarding claim 25, Shoemake teaches that the weight average molecular weight ranges from 500 to 200,000 ([0015]).
Regarding claims 26, 28, 31-32, Shoemake teaches a binder composition (Abstract) comprising a first copolymer which is a carboxyl group containing polymer in which a major amount (greater than 50%) contains a carboxyl group (such as maleic acid) ([0016]) and wherein the binder is an aqueous solution ([0057]) with a pH of 3 to 12 ([0057]).  Shoemake teaches that the amount of the first copolymer can be 1 to 99 wt. % of the solids in the composition ([0021])
Shoemake teaches that various additives can be added to the binder composition ([0073]), however, fails to teach the addition of anticorrosion agent.
Tokida teaches a binder composition (page 1) which comprises a rust inhibitor such as a thiazole or thiadiazole compound (page 4). Tokida teaches a binder which has carboxyl groups (page 3). These have a nitrogen in the molecule.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the thiazole or thiadiazole compound of Tokida as the additive of Shoemake. One would have been motivated to do so in order to receive the expected benefit of providing a uniform corrosion layer and improving adhesion to the substrate (Tokida, page 3).
Regarding claim 29, Shoemake teaches that the weight average molecular weight ranges from 500 to 200,000 ([0015]).
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s argument:  Chen does not anticipate the claims.
Examiner’s response:  Chen is no longer used to anticipate the claims, rather it is used in an obviousness rejection in conjunction with a secondary reference.
Applicant’s argument:  Leibelt and Tokida fail to teach all the limitations of the newly amended claim.
Examiner’s response:  Leibelt is no longer used as a reference.  New grounds of rejection – Shoemake in view of Tokida – are presented and read on all the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764